Citation Nr: 1646298	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for postoperative hemorrhoids.

3.  Entitlement to a compensable rating for service-connected postoperative right inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1950 to September 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a noncompensable rating for service-connected postoperative right inguinal hernia.  

Regarding the claims to reopen, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The downstream issue of service connection for a low back disability (on de novo review) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2012 rating decision denied service connection for a low back disability based essentially on a finding that a low back disability was not shown to be related to service.

2.  Evidence received since the prior final December 2012 denial includes evidence that suggests the Veteran's low back disability is related to anesthesia applied for his right hernia surgery in service; raises a previously unconsidered theory of entitlement; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  An unappealed August 2011 rating decision declined to reopen service connection for postoperative hemorrhoids based on a finding that there was no new and material evidence suggesting a nexus to service.

4.  Evidence received since the prior final August 2011 denial does not include evidence which suggests the Veteran's hemorrhoids were either incurred or aggravated in service; does not relate to an unestablished fact necessary to substantiate the underlying claim of service connection; and does not raise a reasonable possibility of substantiating that claim.

5.  At no time during the period on consideration is the Veteran's postoperative right inguinal hernia manifested by residual, recurrent hernias.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received; the claim of service connection for postoperative hemorrhoids may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A compensable rating is for postoperative right inguinal hernia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code (Code) 7338 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Board is reopening service connection for a low back disability and remanding the downstream claim, there is no need to discuss the VCAA's impact on that matter.  However, with respect to the remaining matters on appeal, VA's duty to notify was satisfied by a February 2014 letter.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 
 See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran does have a history of private treatment for hemorrhoids (in the 1980s), but to the extent that any other pertinent private records are not in the record, the Board reminds the Veteran that it is ultimately his obligation to secure such records and submit them for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Veteran has not identified any pertinent evidence that remains outstanding.  Moreover, an April 2014 VA examination was conducted in conjunction with his increased rating claim that reflects a thorough examination with sufficiently detailed findings to allow for application of the relevant rating criteria; the Veteran has not presented any evidence indicating that examination was inadequate and there is no evidence or allegation that his postoperative hernia disability has worsened since April 2014.  Finally, the Board notes that VA's duty to further assist the Veteran with respect to his postoperative hemorrhoids (i.e., by obtaining an examination) is not triggered until such claim is reopened.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

	Low Back Disability

The Veteran was originally denied service connection for a low back disability in a July 2010 rating decision based on a finding that there was no evidence linking his postservice complaints to low back complaints in service.  For reasons that are unclear, he filed a claim to "reopen" that matter within a year of that decision.  The AOJ responded by scheduling a VA examination and reconsidering the matter in an August 2011decision that continued to deny service connection based, again, on a finding that there was no evidence that a current back disability was related to service.  Specifically, the AOJ noted that the July 2011 examiner diagnosed low back intervertebral disc syndrome (IVDS), but opined that such could not be related to a back strain noted in service because such injury was an isolated incident in 1951 and there was no evidence of a continued problem through the rest of his life.  Thereafter, he filed a claim for increase in his nonservice-connected low back disability's rating in April 2012 (also within a year of the August 2011 decision).  The AOJ responded by issuing a December 7, 2012 rating decision which continued to deny service connection of a low back disability, based again on finding that no relationship between a current low back disability and service had been established.  

The Veteran was notified of each of those decisions, his appellate rights and the procedure for initiating an appeal; he was also represented throughout that time.  He did not initiate appeals within the year that followed the July 2010, August 2011, or December 2012 decisions.  In so finding, the Board is sympathetic to the Veteran's claims but simply cannot find that, even under the most liberal interpretation, the untimely claims for increased rating and reopening mentioned above rise above the low threshold of specific pleading needed to constitute a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (providing that written correspondence must be reasonably construable as indicating disagreement with the decisions in question and a desire for appellate review to constitute an NOD initiating an appeal).  As such, those decisions became final based on the evidence then of record.

Evidence of record at the time of the December 2012 decision included all prior rating decisions, lay statements (alleging he hurt his back in service), STRs (noting a low back strain in 1951), VA treatment records (including notations of back degenerative joint disease (DJD) and degenerative disc disease (DDD), and a July 2011 VA examination report (noting a diagnosis of IVDS but finding such was unrelated to the strain in service).  

Evidence received since the December 2012 rating decision includes a May 2014 statement indicating he injured his back while lifting bridges by hand that caused straining (which is duplicative of statements previously in the record) and an October 2015 statement alleging his current back disability is related to anesthetics he received to "deaden" him from the waist down as part of his documented hernia and hemorrhoid surgeries in service.  As the October 2015 statement was not previously of record and is not cumulative or redundant of statements previously in the record, it is new.  Moreover, it presents a new theory of entitlement that was not previously considered (as all prior decisions only addressed whether his back problems are related to a documented back strain in service).  This clearly relates to the previously unestablished fact needed to substantiate the underlying claim (i.e., a medical nexus), and considering the low threshold for reopening endorsed in Shade, the Board finds that it also raises a reasonable possibility of substantiating that claim.  Therefore, resolving all remaining reasonable doubt in the Veteran's favor, new and material evidence has been received, and the claim may be reopened.  

	
      
Postoperative Hemorrhoids

The Veteran was originally denied service connection for postoperative hemorrhoids in June 1953, on the basis that he was not shown to have any actual residual hemorrhoids.  Evidence was received within a year of that decision that suggested he did have postoperative hemorrhoids, and the AOJ readjudicated the matter in October 1956.  That decision continued to deny service connection based on a finding that, notwithstanding the documented postoperative hemorrhoids and hemorrhoidectomies in service, hemorrhoids tags were noted on enlistment but not at separation, and thus there was no evidence suggesting permanent aggravation of such disability during service.  The Veteran requested reconsideration of that matter in May 1957, and an adjudication officer responded to that request to inform him that no reconsideration could be undertaken unless he submitted additional evidence to support his appeal.  The Veteran did not submit such evidence or otherwise indicate disagreement with that decision and a desire for appellate review, and did not revisit that appeal until October 1980, when he sought to reopen it.  

An October 1980 rating decision then declined to reopen the matter based, again, on finding that no new and material evidence related to the unestablished medical nexus had been received.  The Veteran was notified of that decision and did not appeal it.  In July 1989, he filed to reopen the claim again, this time submitting additional private treatment records which confirmed continuing treatment of hemorrhoids through the 1980s.  The AOJ arranged for an October 1989 VA examination that ultimately confirmed external hemorrhoids.  A November 1989 rating decision reopened but continued to deny service connection because "the...evidence provide[d] no new basis for service connection."  The Veteran did appeal that decision, and an April 1990 Board decision declined to reopen the underlying claim because all new evidence was simply cumulative in nature and "merely confirmed the Veteran has hemorrhoids" without presenting a new factual basis for showing the disorder either first began or was aggravated in service.  

The Veteran again sought to reopen his claim and was again denied in a July 2010 rating decision, based again on the lack of any new evidence related to the medical nexus element.  As above, the Veteran submitted a claim to "reopen" his hemorrhoid claim within the year following that decision, but did not indicate disagreement or a desire for appellate review of the July 2010 decision.  The AOJ instead reconsidered the matter in August 2011, and continued to deny reopening the underlying claim of service connection, again on the basis that new and material evidence suggesting his pre-existing hemorrhoids were permanently aggravated by service had not been received.  The Veteran was also notified of this decision (as noted above), his appellate rights, and how to initiate an appeal, but did not submit any correspondence related to his hemorrhoids in the year that followed.  Just as above, the Board cannot find that the untimely claim to reopen can reasonably be construed as intimating disagreement with the July 2010 decision and a desire for appellate review thereof.  See 38 C.F.R. § 20.201.  Thus, the August 2011 decision is the prior final denial in this case.

Evidence in the record at the time of the August 2011 rating decision included all prior Board and rating decisions, lay statements (alleging that his hemorrhoids were treated in service but continued to be a problem), VA treatment records (confirming continuing, recurrent external hemorrhoids), June 1953 and October 1989 VA examination reports (that, together, confirm postoperative external hemorrhoids), and private treatment records (also confirming postoperative external hemorrhoids).

Evidence received since the prior final denial consists of VA treatment records (continuing to note complaints of hemorrhoids) and statements which are cumulative of evidence previously in the record (insofar as they note he had hemorrhoidectomies in service and recurrent hemorrhoids afterwards).  While such evidence is new, it is entirely cumulative and redundant of evidence previously in the record.  Moreover, even if such evidence were "new," to be considered material, it must also relate to the previously unestablished fact needed to substantiate the underlying claim of service connection.  As the claim was previously denied because STRs show the Veteran's hemorrhoids pre-existed service and there is no evidence that they were aggravated therein, to be material, any new evidence would have to either suggest that (1) hemorrhoids did not in fact pre-exist service, or (2) hemorrhoids did pre-exist service, but were permanently aggravated therein.  Nothing received since the prior final denial (or at any point in the entire history of his claim for hemorrhoids) even approaches such suggestions.  Therefore, new and material evidence has not been received, and the claim of service connection for postoperative hemorrhoids cannot be reopened.

Increased Rating

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on December 30, 2013, the period for consideration is from December 30, 2012 to the present.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's postoperative hernia is rated under Code 7338, which provides that a noncompensable rating is warranted for hernias that are small, reducible, or without true protrusion, or those that have not been operated on but are remediable.  A 10 percent rating is warranted for postoperative hernias that are recurrent, readily reducible, and well-supported by a truss or belt.  A 30 percent rating is warranted for small, postoperative recurrent hernias or unoperated and irremediable hernias that are not well-supported by a truss or not readily reducible.  A maximum 60 percent rating is warranted for large, postoperative, recurrent hernias that are not well supported under ordinary conditions and not readily reducible, or when considered inoperable.  38 C.F.R. § 4.114, Code 7338.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptoms where none of the symptoms justifying an evaluation under one diagnostic code duplicatwa or overlapa with the symptoms justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA treatment records during the period on appeal are nearly silent for any treatment, complaints, or diagnoses related to hernias.  On April 2014 VA examination, the examiner did not find any inguinal hernia on examination (on either side).  While residual surgical scarring was noted, the examiner did not find that any scars were painful, unstable, or occupying a total area greater than 39 square centimeters.  No other pertinent findings were noted.  There was no functional impact.  In May 2014, the Veteran said he had to strain crossing rivers and lifting bridges by hand in service, which caused his hernia that required surgery.  In October 2015, the Veteran argued that his hernia operation several years ago caused problems throughout his life and that there are many things he can no longer do because they cause straining.

The Board notes that there is little to no relevant evidence in the record that pertains to treatment, complaint, or diagnoses related to postoperative hernias.  While the Board is sympathetic to the Veteran's complaints of functional impairment due to the pain caused by straining, unfortunately, to warrant a higher rating, there must be, at a minimum, evidence of some recurrent postoperative hernia.  Notably, it does not appear that the Veteran has sought or needed treatment for hernia-related complaints since service, and (though it is outside the relevant appeals period), he, himself, admitted as much on March 2011 VA examination, and the examiner at the time found no functional impairment.  Notably, the Veteran has not even alleged that he still suffers from actual hernias-his main allegation throughout the years has been that he experiences discomfort from straining.  In light of the above, the Board cannot find that the criteria for a higher rating are not met.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with related factors (such as marked interference with employment or frequent periods of hospitalization) that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's postoperative hernia produces discomfort with straining, but not residual hernias.  These symptoms appear to be less severe in nature than the type of symptoms contemplated by the noncompensable evaluation listed in the rating schedule.  Therefore, the Board finds that the associated symptoms and degree of disabilities shown are entirely contemplated by the rating schedule, but that the Veteran's disability picture simply does not reach the level of a compensable evaluation.  He has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claims seeking to reopen service connection for postoperative hemorrhoids and an increased rating for postoperative hernias.  To that extent, the benefit of the doubt rule does not apply, and the appeals thereof must be denied.  

However, the Board finds the evidence reasonably supports reopening the claim of service connection for a low back disability and, to that extent, the appeal must be granted.


ORDER

New and material evidence has been received to reopen a claim of service connection for a low back disability.

The appeals to reopen service connection for postoperative hemorrhoids and seeking a compensable rating for postoperative hernias are denied.


REMAND

As noted above, the matter of service connection for a low back disability has been reopened based on the presentation of a new theory of entitlement not previously considered by VA.  Thus, additional assistance must be provided the Veteran in developing the reopened claim.  In particular, the Board notes that he appears to receive continuing treatment for his low back condition from VA providers.  Any outstanding records of such treatment (to specifically include the results of a 2010 lumbar X-ray referenced in an April 2012 record) are constructively before the Board and must be secured.  

In addition, while VA has provided an examination which addresses the Veteran's original theory of entitlement (i.e., that his back disability is related to a back strain in service), there is no opinion in the record which addresses his new theory (i.e., that his back disability is related to anesthetics he received during his documented hernia and hemorrhoid operations).  To that end, the Board notes that the fact that he has a current disability and STRs document the alleged operations triggers VA's duty to assist by obtaining an examination or opinion under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Moreover, VA treatment records indicate the Veteran may have lumbar DJD, DDD, and IVDS, and clarification of the precise nature of his low back disability is also necessary.  Thus, a new examination is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA treatment (i.e., those not already in the record) the Veteran has received for a low back disability, including all lumbar X-ray reports (and specifically any such reports dated in 2010).

2. Then, arrange for an orthopedic examination of the Veteran to determine the nature and cause of his low back disability.  Based on a review of the entire record, examination, and any tests or studies deemed necessary (specifically including imaging studies), the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, all low back disability entities found.  Specifically, the examiner should discuss the notations in the record of lumbar DDD, DJD, and IVDS, and indicate whether these diagnoses remain applicable or accurate based on current examination results.

b. For each low back disability diagnosed, the examiner should opine whether it is at least as likely as not (defined as a 50 percent or better probability) that such disability is related to the Veteran's service, to include as a result of anesthesia received during his hernia and hemorrhoid surgeries therein.

The examiner must provide a complete explanation and rationale for all opinions, citing to supporting factual evidence and medical literature as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


